ON MOTION FOR REHEARING.
Our opinion was filed in this case on April 6, 1936. We stated therein that:
"It was stipulated and agreed between the parties, in the court below, that the country club renewed the note due on July 30, 1929, by giving a new note for a period of six months, with interest at six per cent. per annum."
Based on such premise we called attention to the note dated January 30, 1930, bearing interest at *Page 478 
six and one-half per cent., as a note "bearing an increased rate of interest," and later in our opinion said,
"The increase of the rate of interest from six per cent. to six and one-half per cent. per annum was sufficient consideration."
The appellant now makes application for rehearing and says that the note of July 30, 1929, bore interest at six and one-half per cent. instead of six per cent. and that the "stipulation of fact in regard to the interest rate of the note of July 30, 1929, was entered into as the result of the mutual mistake of the parties," and claims that a rehearing should be granted because thereof.
Counsel for appellee, in their brief in opposition to rehearing concede that the stipulation in regard thereto was in error. That stipulation, as appears in the record before us read:
"That on said July 30, 1929, said Country Club executed and delivered to said bank its renewal promissory note dated said July 30, 1929, for $20,000 and payable six months after date with interest at six per cent. and such renewal note was accepted by said bank."
It is obvious that the statements in our opinion relative to an increased rate of interest were in accordance with the stipulated facts of the record then before us. It now appears on this application for rehearing that the parties made such stipulation in error. But should rehearing be granted because of such change in the facts before us? We think not. An examination of the whole record satisfies us that sufficient consideration existed to make the renewal note a binding contract, regardless of an increase in the rate of interest. We are satisfied with the disposition reached of the case, and, taking this occasion to correct the error in the opinion as pointed out, we deny rehearing. *Page 479